          Case 1:19-cv-02698-DLF Document 13 Filed 02/12/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CAUSE OF ACTION INSTITUTE,

               Plaintiff,

                       v.                               Civ. A. No. 19-2698 (DLF)

UNITED STATES DEPARTMENT OF
COMMERCE,

               Defendant.


           DEFENDANT’S CONSENT MOTION FOR EXTENSION OF TIME

       Defendant, United States Department of Commerce (“Defendant”), pursuant to Rule

6(b)(1) of the Federal Rules of Civil Procedure, respectfully requests a three-week extension of its

deadline to file its summary judgment motion and a corresponding extension of the remainder of

the briefing schedule. Good cause exists to grant this motion.

       Undersigned counsel has been working diligently with Defendant to prepare its summary

judgment motion. Defendant is still conducting internal consultations regarding the motion and

requires additional time to complete this process and ensure a comprehensive presentation of the

record and issues for the Court’s consideration.

       Consequently, additional time is needed for the agency to finalize its summary judgment

motion papers. Defendant respectfully requests that the briefing schedule be amended as follows:

                                        Current Deadline              Proposed New Deadline

 Defendant’s Summary                    February 14, 2020                February 28, 2020
 Judgment Motion
 Plaintiff’s Opposition and              March 16, 2020                    March 30, 2020
 Cross-Motion
 Defendant’s Opposition and                April 6, 2020                   April 20, 2020
 Reply
          Case 1:19-cv-02698-DLF Document 13 Filed 02/12/20 Page 2 of 3



 Plaintiff’s Reply                        April 27, 2020                   May 11, 2020



       Defendant requests this extension in good faith and not for the purpose of delay. This is

Defendant’s first request for an extension of its summary judgment deadline. Plaintiff’s counsel

has advised the undersigned that Plaintiff consents to the extension requested herein.

Dated: February 12, 2020                     Respectfully submitted,

                                             TIMOTHY J. SHEA, D.C. Bar # 437437U
                                             United States Attorney for the District of Columbia

                                             DANIEL F. VAN HORN, D.C. Bar # 924092
                                             Chief, Civil Division

                                         By: /s/ John Moustakas
                                            John Moustakas, D.C. Bar #442076
                                            Assistant United States Attorney
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2518
                                            john.moustakas@usdoj.gov
                                            Counsel for Defendant
            Case 1:19-cv-02698-DLF Document 13 Filed 02/12/20 Page 3 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


CAUSE OF ACTION INSTITUTE,

                 Plaintiff,

                         v.                            Civ. A. No. 19-2698 (DLF)

UNITED STATES DEPARTMENT OF
COMMERCE,

                 Defendant.


                                     (PROPOSED) ORDER

          Upon consideration of Defendant’s Consent Motion for Extension of Time, and the entire

record herein, it is hereby

          ORDERED that, for good cause shown, the Motion is GRANTED and the current

Summary Judgment briefing schedule shall be amended as follows:

 Filing                            Current Deadline               Proposed New Deadline

 Defendant’s Summary               February 14, 2020              February 28, 2020
 Judgment Motion
 Plaintiff’s Opposition and        March 16, 2020                 March 30, 2020
 Cross-Motion
 Defendant’s Opposition and        April 6, 2020                  April 20, 2020
 Reply
 Plaintiff’s Reply                 April 27, 2020                 May 11, 2020




SO ORDERED.


Date: ____________________                    ________________________________
                                              United States District Judge
